       Case 3:19-md-02918-MMC Document 224 Filed 05/29/20 Page 1 of 2




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                  CIVIL MINUTES


Date: May 29, 2020            Time: 10:30 - 11:08         Judge: MAXINE M. CHESNEY
                                    = 38 minutes


Case No.: 19-md-02918-MMC     Case Name: v. In re: Hard Disk Drive Suspension Assemblies


 Aaron M. Sheanin       Robins Kaplan LLP     End-User Plaintiffs
 Adam C. Mendel         Robins Kaplan LLP     End-User Plaintiffs
  Chris Micheletti           Zelle LLP        End-User Plaintiffs
  Lauren Capurro           Trump Alioto
                          Trump Prescott
   Brent LaPointe           Rosen Law
  Jennie Anderson       Andrus Anderson
    Victoria Sims        Cuneo Gilbert &       Reseller Plaintiffs
                            LaDuca LLP
    Shawn Raiter         Larson King LLP       Reseller Plaintiffs
  John C. Kakinuki        Kakinuki Law         Reseller Plaintiffs
                             Office, PC
   Kenneth R.             Wilson Sonsini       Seagate Plaintiffs
    O’Rourke            Goodrich & Rosati
     Jeffrey J.           Wilson Sonsini       Seagate Plaintiffs
 VanHooreweghe          Goodrich & Rosati
 Mikaela E. Evans-        Wilson Sonsini       Seagate Plaintiffs
       Aziz             Goodrich & Rosati
  J. Clayton Everett      Morgan Lewis &        TDK Defendants
   C. Cecilia Wang            Bockius
     Mark Hamer          Baker & McKenzie           NHK Spring
      Mark Weiss                                    Defendants

     Craig Lee           Hunton Andrews               NHK
   Carter Simpson          Kurth LLP
    Emily Bolles
       Case 3:19-md-02918-MMC Document 224 Filed 05/29/20 Page 2 of 2




Deputy Clerk: Tracy Geiger                           Not Reported or Recorded


                                      PROCEEDINGS

Further Case Management Conference – held telephonically.



Previously Set Briefing Schedule for Motion(s) to Dismiss:

Opposition(s): due: June 1, 2020

Reply(s) due: June 22, 2020

Hearing on Motion(s) to Dismiss: July 17, 2020 at 9:00 AM



Case continued to: September 11, 2020 at 10:30 AM for Further Case Management Conference

Joint Case Management Conference statement due: September 4, 2020
